Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered. Claims 2 and 3 have been cancelled. Claims 13 – 16 were previously withdrawn. Claims 1, 4, 5, 8 – 12 and 17 – 20 are indicated as amended, though Claims 18 – 20 have no indicating marks as to what has been changed.  Claims 1, 4 – 12 and 17 – 20 are pending in the application.

Response to Arguments
Applicant requests further clarification on what portion of paragraph [0016] should be deleted. If Applicant’s own notes of the indicated telephone interview and the description from the previous action and below stating “the included equation and surrounding text forming the end of paragraph [0016]” are insufficient, another interview is suggested. Essentially, the final sentence should be deleted, as previously discussed.

The claim objections are withdrawn in light of the amendments to the claims.

The 35 USC§112 rejections of Claims 5-7 are withdrawn in light of the amended claim.

While Claim 17 has been amended, “a length” is still employed for two apparently separate features. Therefore, the 35 USC§112 rejection is maintained. Note that a reference number or character is not a claim limitation.  Verbiage such as “a second length” is suggested.

Applicant’s arguments have been fully considered but they are not persuasive. The arguments appear to center around a circular pathway or conduit. The art of record (Fletcher et al, US 20160298656 A1) explicitly discusses that at least a portion of the conduit (at the exit, 156) is circular, as noted in the rejection below. See paragraph [0038].  
Furthermore, the rest of the conduit (with the exception of its entrance) is depicted in the figures as circular. That is, no changes in radii are depicted except at the entrance (152). Even so, this mere change of shape is an obvious variation that could be effected in order to reduce machining cost or for other design reasons.
Lastly, please note that a circle is merely a special case of an ellipse.

Specification
The disclosure is objected to because of the following: As Applicant has agreed, the included equation and surrounding text forming the end of paragraph [0016] does not correctly define the nozzle curvature. Therefore, the text should be removed.
The text should not be replaced with the newly introduced equation, as that would be new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17 and 19 recite a “length”. This use of the same term for what are apparently intended as different features creates confusion as to the metes and bounds of the claims.

Claim 18 is rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 4, 6 – 8, 10 – 12 and 17 – 20, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fletcher et al (2016/0298656).

Regarding Claims 1 and 12, Fletcher (Figs 1A-4) shows a venturi mixing apparatus with a nozzle (134) having a nozzle tip outlet orifice (136, which is read as “thin” and rectangular; see also Fig 3) at a converging portion of an interaction region (160), an entrainment inlet (142), and a barrel passage (113) downstream from the converging portion with a passage for the motive and entrained fluid and a circular internal diameter (at least at 156; see also para [0038] and “Response to Arguments”, above). Figures 2 and 4 show the distal tip (109) as having an arcuate internal profile that converges in the downstream direction and ends at the tip outlet orifice, wherein said arcuate internal profile of said distal tip has a substantially sinusoidal convergence curvature (that is, the curvature of the internal diameter depicted in Fig 2 between 108 and 109, where the curve then reverses, much as a sine, and then extends to the outlet at 136). The device of Fletcher does not include moving venturi parts, but does describe gas to gas mixing (paras [0036-0037]).
Note that any curved profile or arc may be read as “substantially” sinusoidal, particularly given that such is defined by constants (Ls and the sine of the axial length) as in paragraph [0016] of the specification of the instant application as filed. Such constants may be chosen to result in at least one of the points on the inner diameter of the nozzle of Fletcher. Note, too, that at paragraph [0016], Applicant mistakes the prior art as only including linear profiles. Fletcher clearly depicts a curved profile.
Furthermore, even absent such an equation, any curve such as that at feature 109 may be defined using an equation that includes a sine function. Moreover, the claim merely requires “substantially” sinusoidal curvature. Any curve such as that depicted by Fletcher is read as having at least some substance of a sinusoidal curve as opposed to none at all, or linear, without a reversing curve direction.

The device of the Fletcher further discloses an aspirator in which:

Regarding Claims 4 and 8, “a length of the distal tip (109) is between 2D and 4D where a diameter is the diameter of said outlet orifice (136).”
A length may be arbitrarily chosen as between 2D and 4D and termed the “distal tip length”.

Regarding Claims 5-7, 9-11 and 17-19 as best understood, Fletcher does not explicitly teach nozzle and barrel passage lengths, diameters and angles in the claimed ranges.
However, as discussed in the instant specification at paragraph [0017], Applicant has merely adjusted these variables for optimal performance for the desired application, much as any person of ordinary skill in the art would do for such a device, and has achieved no unexpected result from this normal design and experimentation process.
It is a known technique to adjust such variables according to design needs. For example, Fletcher specifically discusses adjusting (or “optimizing”) the length between the nozzle and barrel passage in order to achieve the desired result for a given application (see for example para [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the device of the combination with optimization of the lengths, diameters and angles for the desired flows and pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 20, Fletcher does not teach a particular entrainment efficiency.
However, Fletcher does teach adjusting the efficiency (as discussed above, para [0035], using “maximum motive flow rate” available) to the desired amount. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust the efficiency, or mixing ratio, of the aspirator to that desired by the user as taught by Fletcher (as discussed at para [0035]) in order to yield the predictable result of providing the fluid mix desired by the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5 and 9, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (2016/0298656).

Regarding Claims 5 and 9 as best understood, “the distance (VD) between said outlet orifice (136) and the upstream end of the barrel passage (113) is between 0 and the diameter (D).”
Fletcher depicts this relationship at Figure 4, which at least suggests such a design to a person of ordinary skill in the art. Fletcher further teaches that this relationship (“Venturi gap”) should be set according to design needs (paras [0035-0036]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the relationship of a distance between the orifice and passage being less than the orifice diameter as suggested by Fletcher in order to yield the predictable result of designing the device according to the needs of the particular application (see also paras [0035-0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753